Citation Nr: 1020381	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for abdominal 
adhesions, secondary to reoperative cesarean section.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from September 2002 to 
August 2005.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

The Veteran presented testimony at a hearing chaired by the 
undersigned at the Board in February 2010.  A transcript of 
the hearing is associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA examination in connection with the 
Veteran's service-connected abdominal disability was 
conducted in October 2005.  At that examination, she reported 
pain when her bladder began to fill or on movement, but had 
no small bowel obstructions, and there were no flare-ups.  
The Veteran has submitted evidence, which indicates that her 
condition has worsened since that time.  

In this regard, the Veteran reports that although she takes 
medication on a regular basis, she has abdominal pain either 
daily or 3-4 times per week, which causes her to occasionally 
seek treatment at the emergency room and to miss days from 
work.  See June 2006 notice of disagreement and February 2010 
hearing transcript.  Specifically, she claims that she 
experiences shooting pain in her left lower quadrant, which 
is worse when standing; pain with movement; pain with 
menstrual cramping and sexual intercourse; and pain when her 
bladder begins to fill up.  

Outpatient treatment records from the VA Medical Center in 
Hampton, Virginia, dated from April 2006 to September 2006 
show that the Veteran has sought treatment for the above-
noted symptoms and that she has been prescribed pain 
medication to manage her pain.  In addition, treatment 
records from the Sentara Bayside Hospital show that the 
Veteran was seen for complaints of left lower quadrant pain, 
and in September 2007, with a preoperative diagnosis of left 
lower quadrant pain, dysfunctional uterine bleeding, 
dysmenorrheal, status post cesarean section with suspicion of 
adhesive disease, she underwent an operative laparoscopy with 
lysis of adhesions.  The Veteran claims that she has been 
told that she will likely have to undergo additional 
surgeries to remove adhesions every 2-3 years for the 
remainder of her life.  See February 2010 hearing transcript.

The Board also notes that during her February 2010 hearing, 
the Veteran indicated that she had an appointment scheduled 
in March, to determine if she needed to undergo another 
surgery to remove more adhesions.  These clinical records are 
not currently associated with the claims folder.  The 
procurement of potentially pertinent medical records 
referenced by the Veteran is required.  As it appears that 
there may be available private medical records that are not 
presently associated with the claims folder, a remand is 
required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 
C.F.R. § 3.159(c) provide that VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159(e).

Given the Veteran's reports of increased symptomatology and 
the amount of time that has elapsed since her last 
examination, a new VA examination is warranted to determine 
the current severity of her abdominal disability.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

The appellant is hereby notified that it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2009).

The Board also notes that the claims file is negative for any 
medical records, either VA or private, dated since September 
2007.

The Board also notes that the appellant has not been provided 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002). 
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a) (West 2002) as required by 
Dingess v. Nicholson.

2.  Take the necessary steps to obtain 
any records, VA or private, of 
treatment for the Veteran's abdominal 
disability since September 2007, 
including any records of an appointment 
on March 2, 2010.  The Veteran is 
advised that to obtain these records, 
it may be necessary for her to complete 
an authorization for their release.

3.  The Veteran should be scheduled for 
a VA examination to determine the 
current level of impairment due to the 
service connected abdominal disability.

The claims folder should be made 
available to the examiner for review 
prior to the examination and the 
examiner should acknowledge such review 
in the examination report or in an 
addendum.  The examination should be 
conducted in accordance with the C&P 
Clinicians' Guide.

4.  If the benefit sought on appeal is 
not granted, the agency of original 
jurisdiction should issue a 
supplemental statement of the case.  
The case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


